     Case 1:19-cv-00568-NONE-JLT Document 41 Filed 12/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    KAREEM J. HOWELL,                                Case No. 1:19-cv-00568-NONE-JLT (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                       MOTION FOR EXTENSION OF TIME
13            v.                                       TO FILE REPLY

14    J. BURNES, et al.,                               (Doc. 40)

15                       Defendants.
16

17          On October 7, 2020, Defendants filed a motion for summary judgment on the grounds that

18   Plaintiff failed to exhaust administrative remedies prior to filing suit. (Doc. 31.) After receiving

19   two extensions of time, Plaintiff filed an opposition to the motion on December 17, 2020. (Doc.

20   39.) Defendants request a 14-day extension of time to file a reply. (Doc. 40.) Good cause

21   appearing, the Court GRANTS Defendants’ request. Defendants shall have until January 7, 2021,

22   to file a reply to Plaintiff’s opposition to Defendants’ motion for summary judgment.

23
     IT IS SO ORDERED.
24

25      Dated:     December 27, 2020                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
